Title: From James Madison to Joseph Jones, 19 December 1780
From: Madison, James
To: Jones, Joseph



Dear Sir,
Philadelphia, December 19th, 1780.

Yours of the eighth instant came to hand yesterday. I was sorry to find the Assembly had not then taken up the recommendation of Congress on the subject of the western lands. Its being postponed so late will, I fear, prevent the result of their deliberations from being communicated to Maryland before the rising of their Legislature; in which case much time must be lost, unless their Delegates be authorized to accede to the Confederation, on a cession satisfactory to themselves,—a liberality of proceeding hardly to be expected from that State, after the jealousy and reserve it has shown. I am no less sorry to find so little progress made in the plan for levying soldiers. The regular force for the southern department must be principally, it seems, contributed by Virginia, the North Carolina Assembly having broken up without making any effectual provision of that sort. One would have supposed that the fatiguing service exacted of the militia in that State, would have greatly facilitated such a measure, and yet that is assigned as the obstacle to its practicability.
I wish anxiously to hear from you on the subject stated in my letter by Grayson, and in my subsequent one by the post. Circumstances which I do not choose unnecessarily to hazard by the post, have made it expedient to lay the matter before the Assembly, that their former instructions may not be invalidated by a supposed effect of a change of situation, or may be rescinded if real. This went by W. Jones, Esquire, on his return to North Carolina, who, I suppose, will not be at Richmond till nearly Christmas. I wish it could have reached the Assembly before your leaving it.
